11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

David Lee Clement, Jr.,                      * From the 271st District
                                               Court of Wise County,
                                               Trial Court No. CR16160.

Vs. No. 11-13-00055-CR                       * March 20, 2015

The State of Texas,                          * Opinion by Bailey, J.
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is error
in the judgment below. Therefore, in accordance with this court’s opinion, we reverse
the judgment of the trial court, and we remand this cause to the trial court for further
proceedings consistent with this opinion.